101 S A1 01 /17 SUPPLEMEN T D A TE D JANUARY 1 , TO TH E S TA TEMEN T O F ADDITIONA L INFORM A TION D A TE D JANUARY 1 , OF TEMPLETON GROWTH FUND, INC. Th e Statemen t o f Additiona l Informatio n i s amended as follows: For the “ Management and Other Services – Ownership of Fund Shares ” section on page 32, the table is revised as follows: Portfolio Manager Dollar Rangeof Fund SharesBeneficially Owned Norman Boersma Over $1,000,000 Tucker Scott $100,001 - $500,000 James Harper None Heather Arnold None Christopher James Peel None Herbert J. Arnett, Jr. $100,001 - $500,000 Please keep this supplement with your Statement of Additional Information for future reference .
